internal_revenue_service number release date index number --------------------------------- ---------------------------------- ----------------------------- ------------------------ re -------------------------------------------- ------------------------------------ department of the treasury washington dc person to contact ------------------------------------------ telephone number --------------------- refer reply to cc psi b04 - plr-123638-02 date july legend date date date date date date date date date date grantor grantor s spouse trust executor attorney accountant dollar_figurex dollar_figurey dollar_figurez year year year year year year year year dear -------------------- --------------------------- --------------------------- --------------------------- --------------------------- --------------------------- --------------------------- --------------------------- ---------------------- --------------------------- ---------------------- ---------------------------- --------------- ------------------------------------------------------------------ -------------------------- ------------------------ -------------- ----------------- ------------ ------------ ------ ------ ------ ------ ------ ------ ------ ------ plr-123638-02 this is in response to your letter dated date and other correspondence requesting an extension of time under ' of the procedure and administration regulations and sec_2642 of the internal_revenue_code to make an allocation of the generation-skipping_transfer gst_exemption this letter responds to your request the facts and representations submitted are summarized as follows on date grantor established an irrevocable_trust trust for the benefit of grantor s descendants trust was funded with a life_insurance_policy on the life of grantor grantor made gifts on date sec_2 and to trust grantor died on date article v paragraph of trust provides for distributions of income and principal of trust to grantor s descendants as advisable for their education and maintenance in health and reasonable comfort article v paragraph a i provides that after each transfer to trust which is treated as a gift under the federal gift_tax law each living child of grantor shall have the right to withdraw an amount equal to the lesser_of a the amount specified as a gift_tax_exclusion in sec_2503 determined as of the date of transfer and b the amount of such transfer divided by the number of the grantor’s then living children article v paragraph a ii provides that if any transfer to trust exceeds the amounts withdrawable by grantor’s children pursuant to subparagraph i each living grandchild of grantor will have the right to withdraw an amount equal to the lesser_of a the amount specified as a gift_tax_exclusion in sec_2503 determined as of the date of transfer and b the amount of such transfer in excess of the amounts withdrawable by the grantor’s children divided by the number of grantor’s then living grandchildren article v paragraph a iii provides that if any transfer to trust exceeds the amounts withdrawable by grantor’s children and grandchildren pursuant to subparagraph i and ii each living spouse of a child of grantor will have the right to withdraw an amount equal to the lesser_of a the amount specified as a gift_tax_exclusion in sec_2503 determined as of the date of transfer and b the amount of such transfer in excess of the amounts withdrawable by the grantor’s children and grandchildren divided by the number then living spouses of the grantor’s children article v paragraph e provides the aggregate withdrawal rights held by each withdrawal beneficiary with respect to any transfers will lapse on december of each calendar_year as to the greater or five thousand dollars or five percent of the aggregate value of the trust on such date or the amount subject_to the aggregate withdrawal rights and remaining unwithdrawn unless the timing would cause the withdrawal right to lapse less than days after notice concerning the withdrawal right has been given in such case the lapse will be suspended until the end of the day notice period article vi provides for the creation of equal separate trusts at grantor s death for the benefit of grantor s children and descendants of deceased children article xii paragraph provides that the trusts under trust instrument shall terminate not later than twenty-one years after the death of the last survivor of the grantor and the grantor s descendants who are living on the date of the trust agreement during her life grantor in year sec_1 to annually contributed cash to trust date through date transfers respectively in the amount necessary to pay the premiums due to maintain the insurance_policy owned by trust no distributions were made from trust to grantor s grandchildren during grantor s lifetime under either article v paragraph or paragraph a following grantor’s death her grandchildren withdrew the aggregate amount plr-123638-02 of dollar_figurex in year the year after grantor’s death you have represented that each grandchild will repay all amounts they have received from trust in year within days of the grant of relief pursuant to this letter_ruling request grantor hired accountant to prepare form sec_709 united_states gift and generation- skipping transfer_tax returns for grantor and grantor s spouse for year sec_1 to grantor and grantor s spouse elected under ' to treat each gift date through date transfers to trust in year sec_1 to as if made one-half by grantor and one-half by grantor s spouse grantor and grantor s spouse timely filed the gift_tax returns for year sec_1 to and reported no federal gift_tax due grantor and grantor s spouse relied on accountant to prepare the year to gift_tax returns accountant did not allocate gst_exemption with respect to the date to date transfers to trust on any of the returns in year grantor and spouse elected under sec_2513 to treat each gift date transfers to trust as made one-half by grantor and one-half by grantor’s spouse and filed form sec_709 and each allocated dollar_figurey of gst_exemption to the returns also on grantor’s form_706 united_states estate and generation-skipping_transfer_tax return dollar_figurez of grantor’s gst_exemption was allocated to other gifts furthermore on grantor’s form_706 additional gst_exemption was allocated to trusts for the grandchildren these trusts grandchildren trusts do not exist under trust instrument accountant did not allocate gst_exemption with respect to the date transfer to trust on this return you have requested the following rulings in year after grantor s death grantor s executor relied on grantor s attorney to file form sec_709 for grantor and grantor s spouse on date under extension attorney allocated gst_exemption to trust on the year returns date transfers for grantor and grantor s spouse grantor and spouse have insufficient remaining gst_exemption to exempt all the date and transfers consequently trust will have an inclusion_ratio between zero and one an extension of time under sec_301 and sec_2642 to allocate grantor’s and spouse’s gst_exemption to the date through date transfers to trust to the extent grantor and spouse have remaining gst_exemption that the allocation of gst_exemption on grantor’s form_706 to trusts for the grandchildren which do not exist under the trust instrument equals zero and that the automatic allocation of grantor’s gst_exemption that would have occurred at her death will not apply defined under ' a as a taxable_distribution a taxable_termination and a direct_skip sec_2601 imposes a tax on every generation-skipping_transfer gst a gst is sec_2602 provides that the amount of the tax is the taxable_amount multiplied by the applicable_rate sec_2641 defines aapplicable rate as the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer plr-123638-02 under ' a the inclusion_ratio with any property transferred in a generation- skipping transfer is generally defined as the excess of over the aapplicable fraction the applicable_fraction as defined in ' a is a fraction the numerator of which is the amount of gst_exemption under ' allocated to the trust or to property transferred in a direct_skip and the denominator is the value of the property transferred to the trust or involved in the direct_skip sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under ' c which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under ' a once made shall be irrevocable sec_2632 provides that any allocation by an individual of his or her gst_exemption under ' a may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual s estate determined with regard to extensions regardless of whether such a return is required to be filed sec_26_2632-1 of the generation-skipping_transfer_tax regulations provides that an allocation of gst_exemption to property transferred during the transferor s lifetime other than in a direct_skip is made on form_709 sec_26_2632-1 provides that if other transfers exist with respect to which gst_exemption could be allocated under paragraphs b ii a ii and iii any gst_exemption allocated under paragraph b ii a i of this section is allocated in an amount equal to the value of the transferred property as reported on the form_709 thus if the gst_exemption allocated on the form_709 exceeds the value of transfers reported on that return that have generation-skipping potential the initial allocation under paragraph b ii a i of this section is in the amount of the value of those transfers as reported on that return any remaining amount of gst_exemption allocated on that return is then allocated pursuant to paragraphs b ii a ii and iii of this section not withstanding any subsequent adjustment in value of the transfers reported on the return sec_26_2632-1 provides that the executor may allocate gst_exemption with respect to a lifetime_transfer by a decedent of property that is not included in the transferor's gross_estate on a form_709 sec_26_2632-1 provides that a decedent's unused gst_exemption is automatically allocated on the due_date for filing form_706 to the extent not otherwise allocated by the decedent's executor on or before that date the regulation also supplies the method for the automatic allocation of any unused gst_exemption first the exemption is allocated pro_rata to direct skips on the basis of their values for estate_tax purposes the balance is then allocated pro_rata on the basis of estate_tax values to trusts with respect to which a taxable_termination may occur or from which a taxable_distribution may be made no automatic allocation is made to a_trust that will have a new transferor with respect to the entire trust prior to the occurrence of any gst with respect to the trust the automatic allocation is irrevocable sec_2652 provides that if under ' one-half of a gift is treated as made by the individual and one-half if treated as being made by the individual s spouse then such gift shall be so treated for gst tax purposes plr-123638-02 sec_2642 provides that except as provided in ' f if the allocation of the gst_exemption to any transfers of property is made on a gift_tax_return filed on or before the date prescribed by ' b for such transfer or is deemed to be made under ' b or c the value of such property for purposes of ' a shall be its value as finally determined for purposes of chapter within the meaning of ' f or in the case of an allocation deemed to have been made at the close of an estate_tax_inclusion_period its value at the time of the close of the estate_tax_inclusion_period and such allocation shall be effective on and after the date of such transfer or in the case of an allocation deemed to have been made at the close of an estate_tax_inclusion_period on and after the close of such estate_tax_inclusion_period sec_2642 provides that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in ' b or and an election under ' b or c such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of this paragraph sec_2642 provides that in determining whether to grant relief under this paragraph the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief under this paragraph the time for making the allocation or election shall be treated as if not expressly prescribed by statute sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in and to make a regulatory election or a statutory election but not more that months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute under ' b a regulatory election includes an election whose due_date is prescribed by a notice published in the internal_revenue_bulletin notice_2001_50 2001_34_irb_189 provides that taxpayers may seek an extension of time to make an allocation described in ' b or b or an election described in ' b or c under the provisions of ' in accordance with ' g b and notice_2001_50 taxpayers may seek an extension of time to make an allocation described in ' b or b or an election described in ' b or c under the provisions of ' requests for relief under ' will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional plr-123638-02 including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and the representations made and specifically the representation that the dollar_figurex amount withdrawn from trust are repaid to trust within days from the date_of_issuance of this letter_ruling we conclude that the requirements of ' have been satisfied therefore grantor s executor and grantor s spouse are granted an extension of time of days from the date of this letter to allocate their remaining gst_exemption with respect to the date through date transfers to trust in year sec_1 to the allocations will be effective as of date sec_2 and the dates of the transfers to trust in year sec_1 to and the gift_tax value of the transfers to trust will be used in determining inclusion_ratio with respect to trust in addition the allocation made on grantor’s form_706 in year to the grandchildren trusts is void under sec_26_2632-1 because such trusts do not exist under the trust instrument as a result of the sec_301_9100-3 relief the deemed_allocation rules will not apply because grantor will have used her entire gst_exemption and there will be no additional exemption to allocate under sec_26 d the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination consequences of the transaction under the cited provisions or under any other provisions of the code except as specifically ruled herein we express or imply no opinion on the federal tax these rulings are directed only to the taxpayers requesting it sec_6110 provides that it may not be used or cited as precedent this election should be made on a supplemental form_709 united_states gift and generation-skipping_transfer_tax return and filed with the internal_revenue_service center cincinnati ohio a copy of this letter should be attached to the supplemental form_709 a copy is enclosed for this purpose sincerely enclosures cc - copy for sec_6110 purposes copy of this letter heather c maloy associate chief_counsel passthroughs and special industries
